Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10-12, 15-21 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,490,028 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims are broader than the independent claims of the patent and are anticipated thereby.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 10-12, 15-21 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite methods for fundamental economic practices (wagering), organized human activity (practicing a social box-pool gaming activity among a plurality of users who may transact amongst each other), and mental processes (box-pool sports wagering is, by definition of the activity, capable of being conducted mentally and with the aid of pencil and paper.) 
MPEP 2106.04(a)(2), under the heading “A. Fundamental Economic Practices or Principles, cites In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice") 
MPEP 2106.04(a)(2) also describes that the phrase, “methods of organizing human activity” is used to describe concepts relating to: managing personal behavior or relationships or interactions between people, including social activities and following rules or instructions. An example of a claim reciting methods of organizing human activity is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.
MPEP 2106.04(a)(2) additionally describes that the phrase, “mental processes” is used to describe:
a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. A discussion of concepts performed in the human mind, as well as concepts that cannot practically be performed in the human mind and thus are not "mental processes", is provided below with respect to point A.
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 

The Examiner finds the cited NPL reference of “Five Ways to reinvigorate your Super Bowl Office Betting Pool,” which describes the art of box pools as including human beings socially gathering, mentally deciding what wagers to place, and placing them using pencil and paper as proof that such box pool-type contests among users represent long-known abstract mental processes and organized human activity.
The Examiner concludes that box pool wagering, which is long-known to be a game originating in practice by human beings through organized thought and through social interactions, such as in a corporate office setting, and conducted using pencil and paper, is a fundamental economic practice, abstract mental process, and organized human activity as instructed by the court decisions above.
The specific language directed to abstract ideas in each of independent claims 1, 15, 23 and 26 is as follows:
creating one or more box pools with boxes for one or more events, wherein each created box pool comprises a grid of boxes with no assigned values;
communicating at a pre-determined first time the created one or more box pool grids to users to purchase one or more boxes with no assigned values;
receiving  one or more boxes with no assigned values;
closing user access to the box pool grid for a specific event at a pre-determined second time;
assigning values to the purchased boxes of the closed box pool grid;
opening user access to the box pool grid of purchased boxes with assigned values at a pre-determined third time;
receiving and processing transaction activity between users, wherein users have access to the assigned values of the purchased boxes and have access to user information of each owner of each purchased box;
effectuating user transactions;
reconciling and transmitting net gains and net losses of user transactions to the users

The dependent claims recite further specifics of the abstract fundamental economic practices, methods of organizing human activity, and mental processes. As abstract ideas themselves cannot impart subject matter eligibility, none of the dependent claims are found to be eligible under 35 USC § 101. MPEP § 2106.05(a) explains that, “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))” 
The claimed receiving purchases by users of boxes, receiving and processing transaction activity between users, and reconciliation and transmission of net gains and losses are all interpreted as insignificant extra-solution activities in the form of data gathering. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.”
The Examiner further notes that processor and input devices recited in claims 15-21, the two servers and memory recited in claims 23-25, and the kiosk recited in claims 26-30 all represent generic computing components used to apply the abstract ideas which does not amount to an inventive concept because it represents routine and conventional components used in routine and conventional ways, which cannot transform an unpatentable principle into a patentable process. 
Following the guidance outlined in MPEP 2106.04(d), The Examiner determines that the judicial exception is not integrated into a practical application for at least the following reasons: 
a) The claims do not recite any specific improvements to the function of any computer(s) or to a field of technology. Claims 1-5, 7-8 and 10-12 do not recite any software or hardware beyond some implied but unclaimed computer having some ‘processor’ and ‘input devices’ of unknown specifications and lacking any description of any unexpected results obtained from their operation. Claims 15-21 similarly recite a ‘processor’ and ‘one or more user input devices’, also lacking any description of their specification or of any unexpected results obtained from their operation. And claims 23-25 recite two ‘servers’ and claims 26-30 recite a ‘kiosk’, all of unknown specifications and lacking any description of any unexpected results obtained from their operation. And no technological field is claimed as being improved. The additional hardware components claimed in the dependent claims, such as 28-30 reciting a laptop, phone, or large public displays, are generic electronic components that are ancillary to the practice of and are not integrated into the claimed invention and do not represent an improvement to a function of the computer of any of independent claims 1, 15, 23 and 26. 
MPEP 2106.05(a) provides examples that the courts have indicated may show an improvement in computer functionality. Here it is stated that:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
Examples that the courts have indicated may show an improvement in computer-functionality:
i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07;
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017);
vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function);
vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea);
viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016);
ix. A method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code," which is an improvement over traditional virus scanning. Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018);
x. An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018);
xi. Specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers; Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018); and
xii. A specific method of restricting software operation within a license, Ancora Tech., Inc. v. HTC America, Inc., 908 F.3d 1343, 1345-46, 128 USPQ2d 1565, 1567 (Fed. Cir. 2018).

And similarly, the MPEP provides examples that the courts have indicated may be sufficient to show an improvement in existing technology. These include:
i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981);
ii. New telephone, server, or combination thereof, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016);
iii. An advance in the process of downloading content for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1256, 120 USPQ2d 1201, 1202 (Fed. Cir. 2016);
iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016);
v. Particular method of incorporating virus screening into the Internet, Symantec Corp., 838 F.3d at 1321-22, 120 USPQ2d at 1362-63;
vi. Components or methods, such as measurement devices or techniques, that generate new data, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
vii. Particular configuration of inertial sensors and a particular method of using the raw data from the sensors, Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017);
viii. A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential); and
ix. Improved process for preserving hepatocytes for later use, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016).

To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

In the instant case, the Examiner finds that the claims fail to purport to improving computer capabilities or improvements to any other technology or technical field because any reference to the use of computers is to merely generic hardware performing routine and conventional prior art functions (input devices facilitating the input of data, a processor processing data, servers and kiosks being used in routine and conventional ways). The claims invoke computers merely as a tool to apply the claimed abstract ideas for conducting wagering, organizing human activity and performing steps that could be conducted mentally in a generic technological context. None of the examples provided by the courts for improving computer functionality are found in the instant claims. The claims also fail to recite details regarding how a computer aids the method or the significance of a computer to the performance of the method.
b) No particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim (As described above, the ancillary additional components recited in the dependent claims are considered to be extra-solution activity because they are not used to implement the abstract ideas of claims 1, 15, 23 and 26, and are not integral to the ideas thereof.)
c) There is no recited effectuation of a transformation or reduction of a particular article to a different state or thing.
d) There is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment (a digital forum) such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. An example that the Examiner finds instructive in determining that the instant claimed processor merely indicates a field of use or technological environment in which to apply the recited abstract ideas includes: FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); Here, the court found that specifying that the abstract idea of monitoring audit log data as relating to transactions or activities that are executed in a computer environment merely limits the claims to the computer field, i.e., to execution on a generic computer. Similarly, the Examiner concludes that instant claims 1-5, 7-8, 10-12, 15-21 and 23-30 merely limit the claimed abstract box wagering step limitations to a generic computer environment.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons that the claims are not integrated into a practical application - the claims do not recite any specific improvements to the function of any computer(s) or to a field of technology, no particular machine or manufacture is claimed that is used to implement the abstract idea or that is/are integral to the claim, there is no recited effectuation of a transformation or reduction of a particular article to a different state or thing, and there is no application of the abstract ideas in any other meaningful way beyond generally linking the use of the abstract idea to a technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
A thorough analysis of each and every limitation of each and every claim, both individually and as part of an ordered combination shows that the claim 1-5, 7-8, 10-12, 15-21 and 23-30 are not patent-eligible under 35 § USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-12, 15-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0210815 to Holt et al. in view of the NPL reference of “Five Ways to reinvigorate your Super Bowl Office Betting Pool” (hereinafter referred to as NPL 1).
Re claim 1, A computer-implemented method of conducting a box pool marketplace (Abstract, Figs. 3-4, 16-17) having at least one processor in communication with one or more user input devices (Fig. 1, No. 102, 106) comprising the steps of: 
creating one or more box pools with boxes for one or more events that are created by the processor and communicated to the one or more user input devices, wherein each created box pool comprises a grid of boxes with no assigned values; (Figs. 4, Fig. 10, Fig. 16 diagram examples of created box pools for particular sporting events wherein the boxes form a grid having no assigned values. See also Fig. 2, “Transmit Bet Matrix 406”)
communicating from the processor to the one or more user input devices at a pre-determined first time the created one or more box pool grids to users to purchase one or more boxes with no assigned values; receiving by the processor from the one or more user input devices purchases by users of the one or more boxes with no assigned values; (Fig. 4 No. s 340, 342, Figs. 14-16 diagram two selected boxes indicated by check marks each tied to $5 wagers selected responsive to player operation of the input device. See also Fig. 2, Receive box activation? 408, Receive confirmation of bets 410)
closing by the processor user access to the box pool grid for a specific event at a pre-determined second time; (Fig. 2, once the process has moved on to step 412 wherein the side values are generated, the player is past the time period when he was allowed to activate boxes and confirm bets thereon. [0055] also explains that the user box selection occurs before the values are determined and assigned to the boxes.)
assigning by the processor of values to the purchased boxes of the closed box pool grid; (Fig. 2, Generate side values 412, see also the progression of Figs. 4-5, 10-11, 16-17 which diagram the assigning by the processor of values to all boxes of the closed pool grid, including the purchased boxes. [0056] notes that the side values assigned to the box pool grid may be determined randomly, pseudo randomly, or by another manner.)
opening user access to the box pool grid of purchased boxes with assigned values at a pre-determined third time; [0090] “In some embodiments, users may configure and place more bets after the matrix row and column values are displayed.”
Although Holt teaches the same computer-implemented box pool inventive concept substantially as claimed, Holt does not contemplate enabling users to sell or trade owned boxes amongst themselves and thus lacks:
receiving and processing by the processor of transaction activity between users, wherein users have access to the assigned values of the purchased boxes and have access to user information of each owner of each purchased box; 
effectuating by the processor of user transactions; and 
reconciling and transmitting net gains and net losses of user transactions to the users.
NPL 1 is a prior art reference in the same art of multiplayer sports box pool games that teaches rule variations and improvements including opening up a time period after players have purchased squares but before the sporting event has begun wherein players are allowed to buy/sell/trade squares – see P. 2 of the NPL reference which states that, “After all of the numbers are drawn, why not allow participants to broker deals before the game starts to trade squares. If you drew the AFC-7, NFC-7 square you probably feel like your chances are pretty decent to cash in. But, what if another pool player offered you a sizable sum of cash and one or more of their squares in exchange? … Bringing in this level of strategy might be the kind of spark to have those who drew poor numbers increase their likelihood of winning, or for a participant with more common football numbers (0, 3, 4, 7) to acquire additional squares or take a pregame cash payout.” This teaches the above-identified receiving, effectuating, and reconciling and transmitting steps missing from Holt. It would have been obvious to one having ordinary skill in the art at the time the invention was made that the invention of Holt could have been modified by the rule variations/improvements that NPL1 admits are for use in the same field of endeavor and would produce the expected results of increasing certain player’s chances of winning as admitted by NPL 1 while making the well-known prior art game type more exciting.
Re claims 2, 16 see Fig. 2 of Holt, wherein step 408 in which a user can select and activate a box occurs before the side values are generated in step 412.
Re claims 3, 5, 17, 19, although Holt in view of NPL1 teaches these inventive concepts, wherein the first, second and third times are before the start of the event and does not specifically contemplate these times alternately being after the start of the event, the fact that these embodiments are presented in the claims as alternate options to claims 2, 4, 16, 18 is evidence that the timing of the time periods is a matter of design choice, wherein the selection of before or during the event would not have caused any unexpected results or provided any stated advantages or solutions to particular problems. 
Re claims 4, 18, Holt also discloses an optional game feature wherein users can purchase additional boxes after the side values have been assigned but before the event has begun, see Holt [0090]. 
Re claims 7, 20, 24-25, see P. 2 of NPL1.
Re claims 8, 10-11, these claims recites a duplication of parts of the invention of claim 1, which is not of patentable significance, see MPEP 2144304 citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) which determined that a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
Re claim 12, see Holt Fig. 4
Re claim 15, see the rejection of claim 1 above, wherein the time period enumerated as a ‘third time’ in claim 1 corresponds to the time period enumerated as a ‘second time’ in claim 15. 
Re claim 21, Figs. 14-17 of Holt diagram applying the same selected wager to all boxes within the same grid of assigned values, in this case $5.
Re claim 23, see the rejection of claim 1 above, wherein Holt discloses that the computer-implemented method of his invention comprises a system control server having memory and instructions that enable the invention of the disclosure, see [0031], [0033], [0034].
Re claim 26, see the rejection of claim 1 above, wherein the computer(s) used to enable the invention of Holt in view of NPL1 can be kiosks, see additionally Holt [0031].
Re claim 27, see additionally Holt [0032], [0034], [0297] which disclose wireless communications among the components of his system.
Re claim 28, the user input devices 100 in Holt may be smart phones, see [0031].
Re claim 29, [0031] of Holt states that kiosks may be bar or pub gaming machines.
Re claim 30, [0031] of Holt also states that kiosks may be located at or integrated into seats at an event venue wherein the venue may be a sporting event arena. The Examiner takes Official Notice that a display device used for providing supplemental content to players at sporting event arenas including games can be large screen “JUMBOTRON” displays. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715